DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 and November 3, 2021 have been entered.
 
Application Status
The Remarks filed 03 November 2021 in response to the Office Action of 03 August 2021 are acknowledged and have been entered. Applicants did not amend the claims.  Claims 1-13 are pending and being examined on the merit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (Shuber US 20180271954 A1, published 9/27/18, cited on the Information Disclosure Statement filed on 11/03/2020) in view of Wilbie (Wilbie et al. Acc. Chem. Res. 2019, 52, 1555−1564), Guo (Guo et al. 2018 Front. Immunol. 9:1499, 1-8), and Yarchoan (Yarchoan et al. 2017 Nat Rev Cancer 17(4): 209–222).  
Regarding claims 1-2, Shuber teaches methods for treatment of cancer in a subject by specifically targeting and killing cancer cells while not damaging healthy cells [0006-0007].  Shuber teaches the introduction of a Cas endonuclease complex [0007] and a gene sequence that encodes and expresses a marker cell surface antigen specific to cancer cells and not present in normal healthy cells [0016, 0026].  Shuber teaches utilizing CRISPR/Cas9 complexes (that contains a guide RNA) [0011] to introduce a novel gene sequence into cancer specific fusion sites where the complexes recognize the cancer specific sequences not present within 
Regarding claim 3, Shuber teaches that normal cells are unharmed due to the lack of homology that the CRISPR/Cas9 complexes have with genomic DNA of the normal cell, and is a teaching that the CRISPR/Cas9 complexes promote integration of the gene sequence encoding the marker cell surface antigen through homology directed repair [0014].
Regarding claim 9, Shuber teaches that all cancer associated fusion sequences identified within the cancer genome will have the appropriate Protospacer Adjacent Motif ("PAM") recognition site necessary for the CRISPR/Cas9 complexes recognition and the RNA/DNA base pairing [0012].
Shuber does not teach or suggest suppling the CRISPR/Cas9 complexes as an RNP. Shuber does not explicitly teach that the sequence that encodes a marker cell surface antigen is a neoantigen.  
Wilbie teaches the use of the CRISPR/Cas system for therapeutic gene editing applications in vivo by delivering CRISPR/Cas either as mRNA or ribonucleoproteins (RNP) [abstract].  
Guo teaches that cancer neoantigens, tumor specific antigens, are not present in normal cells, and represent an attractive type of targets for the cancer immunotherapies including cancer vaccine [abstract; pg. 1, last paragraph].  Geo teaches that neoantigens can be recognized as non-self by the host immune system leading to T cell responses.  Guo teaches that a number of preclinical and clinical studies have shown that neoantigen-specific cytotoxic T lymphocytes (CTLs) represent the most potent tumor-rejection T cell populations [pg. 2, col. 1, 
Yarchoan teaches tumor antigen presentation on MHC class I molecules (cell surface proteins) [Fig. 1].  Yarchoan teaches that T cell receptors of tumor cells typically bind with higher affinity to neoantigens and tumors expressing higher numbers of neoantigens are more likely to induce immune-mediated tumour elimination (regarding claim 2) [Fig. 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Shuber to use the Cas9 RNP.  This modification would amount to a simple substitution of one way to deliver the CRISPR/Cas9 guide RNA for another given that both delivery mechanisms were known in the art.  It would have been further obvious to a skilled artisan that the marker cell surface antigen of Shuber is a neoantigen given Shuber’s teaching that this the marker cell surface antigen is not present in normal calls and Guo’s teachings that cancer neoantigens are tumor specific antigens not present in normal cells, as discussed above.   
Regarding claim 5, Shuber does not teach or suggest delivering the neoantigen to the subject prior to the introducing step to thereby prime an immune system of the subject.  
Guo teaches that it is critical in neoantigen vaccine design to achieve cytosol delivery of those antigens for effective cross-priming of CTL responses (immune responses) [pg. 3, col.1, para1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method as taught and suggested by Shuber, Wilbie, Guo and Yarchoan to include delivering the neoantigen to the subject prior to the introduction step.  One skilled artisan would be motivated to make the modification for the purpose of priming the immune system of the subject.
Regarding claims 6-8, Shuber does not teach or suggest obtaining tumor DNA from the subject and analyzing the tumor DNA to identify, by sequencing, a target in the tumor DNA that is not found in matched normal sequences from healthy cells, aligning the tumor sequences to the matched normal sequences; and identifying the target as a section of the tumor sequence that does not have an exact match in the matched normal sequences. 
Yarchoan teaches that whole-exome sequencing is carried out on tumour cells and matched normal tissue to identify the somatic mutations expressed in the tumour cells [Fig. 4]; and tumour-specific somatic mutations can be identified by comparing (aligning) DNA sequences isolated from tumour and matched normal host cells using MPS [pg. 10, para 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method as taught and suggested by Shuber, Wilbie, Guo and Yarchoan to include, prior to the introduction step,  obtaining tumor DNA and normal DNA from the subject, analyzing DNA, by sequencing tumor both tumor and normal DNA, and aligning the tumor sequences to the matched normal sequences to identify a target in the tumor DNA that is not found in matched normal sequences from healthy non-tumor cells of the subject.  One of ordinary skill would be motivated to make this modification for the advantage of identifying tumor DNA sequences to modify or serve as tumor neoantigens.  
Regarding claim 11, Shuber does not teach or suggest that the neoantigen is recognized by a receptor on a T cell in a subject.  
Yarchoan teaches that in a mouse model that antitumor T cells can recognize aberrant peptides derived from tumour-specific mutations; and that somatic mutations were also shown by several separate groups to be a source of neo-antigens recognized by T cells in human tumors [pg. 4, para 1].  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method as taught and suggested by Shuber, Wilbie, Guo and Yarchoan such that the neoantigen is recognized by a receptor on a T cell in the subject given the teachings of the prior art that neoantigens are recognized antitumor T cells. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shuber, Guo, Wilbie, and Yarchoan as applied to claims 1-3, 5-9 and 11 and further in view of Kim (Kim et al. ACS Nano 2018, 12, 7750−7760).
Regarding claim 4, the teachings of Shuber, Wilbie, Guo, and Yarchoan are discussed above as applied to claims 1-3, 5-9 and 11 and similarly apply to claim 4.  
Shuber, Wilbie, Guo, and Yarchoan do not teach or suggest the Cas endonuclease comprising an NLS.
Kim teaches a method of treating a tumor cells comprising introducing, into a mouse, an RNP where the guide RNA is a directed to genome editing in KRAS mutant genomic locus as an effective KRAS therapy in non-small-cell lung cancer which leads to KRAS disruption and decreased tumor growth [pg. 7751, col. 1, para 2; Fig. 3-4].  Kim teaches that the Cas9 RNP delivers the Cas9 nuclease and dual RNAs into the nucleus, owing to the existence of the nuclear localization sequence (NLS) [Fig. 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Shuber, Wilbie, Guo and Yarchoan where the Cas endonuclease comprises at least one nuclear localization signal (NLS) for the advantage targeting the Cas9 RNP to the nuclease for genome editing. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shuber, Guo, Wilbie, and Yarchoan as applied to claims 1-3, 5-9 and 11 and further in view of Chen (Chen et al. Nature biotechnology 35(6) 543-549).
Regarding claim 10, the teachings of Shuber, Wilbie, Guo, and Yarchoan are discussed above as applied to claims 1-3, 5-9 and 11 and similarly apply to claim 10.
Shuber, Guo Wilbie, and Yarchoan do not teach or suggest wherein said expression cassette further comprises a promoter operably linked to the coding sequence. 
Chen teaches using Cas9-based genome editing to introduce the gene encoding the prodrug-converting enzyme herpes simplex virus type 1 thymidine kinase (HSV1-tk) (EGFP-tk) into the genomes of cancer cells [abstract].  Chen teaches targeting the breakpoints of TMEM135–CCDC67 and MAN2A1–FER fusions in human prostate cancer (a target in the tumor DNA that is not found in matched normal sequenced from non-tumor cells) [pg. 543, col. 2, last paragraph].  Chen teaches that the integrated EGFP-tk is transcribed by the fusion head-gene (TMEM135) promoter [Fig. 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method as taught and suggested by Shuber, Wilbie, Guo and Yarchoan to include a promoter operably linked to the coding sequence encoding the neoantigen of the expression cassette for the advantage of transcribing the neoantigen. One of ordinary skill would be motivated to make this modification for the advantage of expressing the neoantigen in the absence of the promoter in the genomic DNA.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber, Guo, Wilbie, and Yarchoan as applied to claims 1-3, 5-9 and 11, and further in view of Kovtun (Kovtun and Goldmacher Cancer Letters 255 (2007) 232–240).
Regarding claims 12 and 13, the teaching of Shuber, Wilbie, Guo, and Yarchoan are discussed above as applied to claims 1-3, 5-9 and 11 and similarly apply to claims 12-13.  
Shuber, Wilbie, Guo, and Yarchoan do not teach a method further comprising administering, to the subject, an antibody-drug-conjugate (ADC) comprising an antibody conjugated to a cytotoxic drug that specifically binds the neoantigen and kills the tumor cell.  
Kovtun teaches that antibody–drug conjugates (ADCs) belong to the ‘‘targeted chemotherapeutics’’ category of anti-cancer drugs and are composed of one or several cytotoxic drug molecules covalently linked to a monoclonal antibody that binds to an antigen expressed on the surface of target cancer cells [pg. 232, col. 1, para. 1].  Kovtun teaches that are designed to specifically bind to and kill cells expressing their target antigens [abstract].  Kovtun teaches that the major factor that contributes to the selective cytotoxicity of ADCs is their antibody moiety that targets tumor-associated antigens [pg. 233, col. 1, para 2].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Shuber, Wilbie, Guo and Yarchoan to further comprise administering, to the subject, an antibody-drug-conjugate (ADC) comprising an antibody conjugated to a cytotoxic drug that specifically binds the neoantigen for the advantage of selectively killing the tumor cell. 

Response to Arguments
Applicants argue that “No combination of the cited references provides a method of cancer treatment that involves inducing the expression of a cell surface protein on tumor cells” 
Applicants argue that “Chen is directed to an entirely different method of killing cancer cells does not involve integrating or inducing the expression of a neoantigen” on page 5.  Applicant’s arguments are moot in views of the rejection set forth above.  Insofar as they are applicable to the instant rejections, it is noted that Chen is cited for teaching linking a promoter to the integrated coding sequence and together with Shuber, Guo, Wilbie, and Yarchoan teaches a method of killing cancer cells does not involve integrating or inducing the expression of a neoantigen.
Applicants argue that Wilbie does not focus on method of treating cancer, and that Wilbie, Guo Yarchoan, Kim, and Kovtun does not provide any disclosure on integrating or inducing the expression of a neoantigen in a tumor cell. Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shuber teaches introduction of a Cas endonuclease complex and a gene sequence that encodes and expresses a marker cell surface antigen into cancer specific fusion sites, Wilbie teaches using RNPs to introduce Cas endonuclease mediated genome editing; and Guo and Yarchoan teaches neoantigens and provides evidence that the cell surface antigen used classifies as a neoantigen.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY J LEITH/Primary Examiner, Art Unit 1636